Citation Nr: 1340841	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder or as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran's representative submitted a statement noting that the Veteran's VA Form 9 requested a Travel Board hearing.  However, although the Veteran filed two VA Form 9s during the course of this appeal, received in June 2008 and November 2009, he did not check the box requesting a Travel Board hearing on either from.  Therefore, the Board finds that he did not request a Travel Board hearing, and the Board will continue with appellate review without scheduling a hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence pertinent to the claim on appeal.  The VBMS paperless claims processing system contains two documents titled "Unknown," both dated August 2013.  The Board is unable to view these documents.

Finally, in April 2012, the Board remanded the case to the RO for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the RO to obtain all of the Veteran's healthcare records related to his hypertension since service and to provide the Veteran with a cardiovascular examination.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA asked the Veteran to identify any healthcare providers that treated him for hypertension and to sign a release form allowing VA to obtain the records from those providers in April 2012.  The Veteran did not respond to this letter.  VA then afforded the Veteran with an adequate medical examination in July 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the April 2012 remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

After the Board remanded the Veteran's claim, VA afforded the Veteran with a compensation and pension examination.  In the examination report, the examiner refers to the Veteran's treatment records from the Marianna VA Medical Center from April to June 2012 and that the Veteran was seeing his VA psychiatrist "tomorrow."  None of these treatment records have been associated with the claims file.  VA has a duty to obtain all outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2013).  Therefore, on remand, the RO or AMC should attempt to obtain the Veteran's outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Associate the "unknown" VBMS documents identified in the introduction section of this decision with the Veteran's claims file, to include having the documents re-scanned into the VBMS system if necessary.  If the RO/AMC is unable to associate these records with the claims file, it should briefly explain the efforts that it made and reasons why they could not be associated with the claims file.

2.	To the extent possible, all outstanding VA treatment records pertaining to any treatment the Veteran has received at the VA Medical Center in Marianna should be obtained and associated with the claims folder.  If any records are not available, make specific note of that fact in the claims file.   

3.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


